CEANETEDSTAVESIDIST RICIMCOURASF ORCHHL RO RTHERSEDISTRIPLOHPELKRS

 

Commodity Futures Trading Commission, et al.

Plaintiff(s)
Case No.: 8-20CV2910-L

VS.
TMTE, Inc. a/k/a metals.com, et al.

Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Robert DeLacy, Ill, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Complaint for Injunctive Relief, Civil Monetary Penalties,
and Other Equitable Relief in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/25/2020 at 1:45 PM, I served Barrick Capital, Inc. c/o Resident Agents, Inc., Registered Agent at 8 The Green, Suite R,
Dover, Delaware 19901 with the Summons and Complaint for Injunctive Relief, Civil Monetary Penalties, and Other Equitable
Relief by serving Charlotte Bonnie, Agent, authorized to accept service on behalf of Resident Agents, Inc.

Charlotte Bonnie is described herein as:

Gender: Female Race/Skin: Black Age: 45 Weight: 180 Height: 5'7" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

- y
Ge *S-FY ol . We

Executed On Robert BeLacy, I
Client Ref Number:N/A
Job #: 1581857

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
